Order entered December 19, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00488-CR

                     JOE ANGEL RODRIGUEZ, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 380th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 380-80945-2022

                                      ORDER

      Before the Court is appellant’s December 16, 2022 second motion for an

extension of time to file his brief.      We GRANT the motion and ORDER

appellant’s brief filed by January 15, 2023. We caution appellant that if his brief is

not filed by that date, this appeal may be abated for the trial court to make findings

in accordance with rule of appellate procedure 38.8.          See TEX. R. APP. P.

38.3(b)(2).
/s/   ERIN A. NOWELL
      JUSTICE